Citation Nr: 0948625	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  08-16 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for residuals of a shell fragment wound (SFW), left 
chest wall, with fractures of the fifth and sixth ribs.

2.  Entitlement to a disability rating in excess of 10 
percent for residuals of a SFW, left arm, with keloid scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1952 to December 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The Veteran was afforded a hearing before a 
decision review officer (DRO) in January 2008.  A copy of the 
hearing transcript has been associated with the record.

The Board notes that from a liberal reading of the record, 
the Veteran appears to be requesting that claims of service 
connection for a cervical spine disorder due to his inservice 
gunshot wound and service connection for a respiratory 
disorder also due to the gunshot wound be reopened.  These 
matters are referred to the RO for appropriate clarification 
from the Veteran and any subsequently indicated action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The service-connected shell fragment wound, left chest 
wall, with fractures of the fifth and sixth ribs, is 
currently manifested by objective evidence of intermuscular 
scarring, with normal muscle function in terms of comfort, 
endurance, and strength sufficient to perform the activities 
of daily living.  There are no residuals of nerve, tendon, or 
bone damage.  There is no finding of a muscle herniation, nor 
is there a loss of deep fascia or muscle substance.  The 
record is devoid of evidence to suggest that the disability 
affected the motion of any joint.

2.  The service-connected scar as a residual of a shell 
fragment wound, left arm, is manifested by a 1.5 inch scar 
that is 1 cm wide.  It is superficial, hypopigmented, with 
some evidence of keloid formation.  The surface is not 
elevated or depressed.  It does not cause any loss of 
function or deformity.  There is no evidence of inflammation, 
induration, or erythema.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for residuals of a shell fragment wound, left chest 
wall, with fractures of the fifth and sixth ribs, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.55, 4.56, 4.73, Diagnostic Code 5320 (2009).

2.  The criteria for a disability evaluation in excess of 10 
percent for SFW, left arm, with keloid scar, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7801-7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a) (2009).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  The Board notes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008, and several portions of the revisions are pertinent 
to the claim at issue.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

In this case, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).  A letter dated in 
October 2008 informed the Veteran of the information 
necessary to substantiate his claims.  He was also informed 
of the evidence VA would seek on his behalf and the evidence 
he was expected to provide.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  
This letter also informed him of the information necessary to 
establish an effective date or disability rating.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006).

The Court and the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) have clarified that the VA 
can provide additional necessary notice subsequent to the 
initial AOJ adjudication, and then readjudicate the claim, 
such that the essential fairness of the adjudication - as a 
whole - is unaffected because the appellant is still provided 
a meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit 
Court held that a SOC or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  Here, after the October 2008 
notice was provided to the Veteran, the claim was 
readjudicated in February 2009 and June 2009 supplemental 
statements of the case (SSOC). 

The Board is aware of the Court's recent decision in Vazquez- 
Flores v. Peake, 
22 Vet. App. 37 (2008) [holding that for an increased- 
compensation claim, section § 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life].  However, the 
Court's decision in Vazquez-Flores was recently vacated by 
the United States Court of Appeals for the Federal Circuit.  
See Vazquez-Flores v. Shinseki, 580 F. 3d. 1270 (Fed. Cir. 
2009). 

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of the Veteran's case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) (2009).

Further, the claimant's service treatment records and 
pertinent post-service medical records have been obtained, to 
the extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2009).  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran 
was afforded a VA examination in January 2007 and a VA-QTC 
examination to assess the current severity of his 
disabilities in January 2009.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board has found the examination reports 
discussed herein to be adequate, as they provided current 
findings that are clearly relevant to the applicable rating 
criteria.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  See 
38 C.F.R. § 3.159(c) (4) (2009).  The VA examination report 
and QTC report are thorough and supported by the record.  The 
examinations noted above are therefore adequate upon which to 
base a decision.  Further, the duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  See VAOPGCPREC 11-95.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2009).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the Veteran's 
condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(2002).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
Veteran.  See 38 C.F.R. § 4.3 (2009). 

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  The Court has 
also held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant 
temporal focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  Id.  The Board has 
considered whether staged ratings are for consideration in 
this case; however, the evidence of record does not establish 
distinct time periods within the appellate period where the 
Veteran's service-connected disability resulted in symptoms 
that would warrant different ratings.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with    38 
C.F.R. § 4.25 (2009).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, if a Veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).

Assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case," Butts v. 
Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code 
may be more appropriate than another based on such factors as 
an individual's relevant medical history, the current 
diagnosis, and demonstrated symptomatology.  Any change in 
Diagnostic Code by a VA adjudicator must, however, be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2009).  

Residuals of a shell fragment wound, left chest wall

Muscle injuries are evaluated pursuant to criteria at 38 
C.F.R. §§ 4.55, 4.56, and 4.73.  For rating purposes, the 
skeletal muscles of the body are divided into 23 muscle 
groups in 5 anatomical regions.  38 C.F.R. § 4.55(b) (2009).  
The specific bodily functions of each group are listed at 38 
C.F.R. § 4.73 (2009).

The severity of the muscle disability is determined by 
application of criteria at 38 C.F.R. § 4.56.  First, an open 
comminuted fracture with muscle or tendon damage will be 
rated as severe, unless (for locations such as the wrist or 
over the tibia) the evidence establishes that the muscle 
damage is minimal.  38 C.F.R. § 4.56(a) (2009).  A through 
and through injury with muscle damage shall be evaluated as 
no less than a moderate injury for each group of muscles 
damaged.  38 C.F.R. § 4.56(b) (2009).  For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c) (2009).

Under diagnostic codes 5301 to 5323, muscle injuries 
disabilities are rated as slight, moderate, moderately severe 
or severe according to criteria based on the type of injury, 
the history and complaint, and objective findings.  38 C.F.R. 
§ 4.56(d) (2009).

38 C.F.R. § 4.68 provides that the combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at the elective level, were amputation to be 
performed.  

38 C.F.R. § 4.56 provides that slight muscle disability is 
found where there has been a simple wound of the muscle 
without debridement or infection.  Clinical examination would 
disclose the absence of fascial defect, atrophy, or impaired 
tonus.  No impairment of function or metallic fragments 
retained in muscle tissue would be present.  38 C.F.R. § 
4.56.

The type of injury associated with a moderate muscle 
disability is a through and through or deep penetrating wound 
of short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.  A history 
with regard to this type of injury should include service 
department evidence or other evidence of in-service treatment 
for the wound and consistent complaints of one or more of the 
cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use 
affecting the particular functions controlled by the injured 
muscles.  Objective findings should include entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue and some loss of deep fascia 
or muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56(d)(2).

The type of injury associated with a moderately severe muscle 
disability is a through and through or deep penetrating wound 
by a small high-velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  A history with 
regard to this type of injury should include prolonged 
hospitalization in service for treatment of wound, consistent 
complaints of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings should include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups, and 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side.  Tests of strength and endurance compared 
with sound side should demonstrate positive evidence of 
impairment. 38 C.F.R. § 4.56(d)(3).

The type of injury associated with a severe muscle disability 
is a through and through or deep penetrating wound by a small 
high-velocity missile or large or multiple low-velocity 
missiles, or with shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged infection, or 
sloughing of soft parts, and intermuscular binding and 
scarring.  A history with regard to this type of injury 
should include prolonged hospitalization in service for 
treatment of wound, consistent complaints of cardinal signs 
and symptoms of muscle disability, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  Objective 
findings should include ragged, depressed, and adherent scars 
indicating wide damage to muscle groups in missile track, and 
indications on palpation of loss of deep fascia, muscle 
substance, or soft flabby muscles in wound area.  Also, 
muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side should 
indicate severe impairment of function.  If present, the 
following are also signs of severe muscle disability: (A) X- 
ray evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of 
missile; (B) adhesion of scar to one of the long bones, 
scapula, pelvic bone, sacrum, or vertebrae, with epithelial 
sealing over the bone, rather than true skin covering in an 
area where bone is normally protected by muscle; (C) 
diminished muscle excitability to pulsed electrical current 
in electro-diagnostic tests; (D) visible or measurable 
atrophy; (E) adaptive contraction of an opposing group of 
muscles; (F) atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and (G) induration or atrophy of an 
entire muscle following simple piercing by a projectile.  38 
C.F.R. § 4.56(d)(4).

Here, although the SFW affects the Veteran's chest, his 
disability has been rated pursuant to Diagnostic Code 5320.  
Diagnostic Code 5320 applies to injuries to Muscle Group XX, 
namely spinal muscles, to include the sacrospinalis (erector 
spinae and its prolongations in thoracic and cervical 
regions).  The function of this muscle group is postural 
support of the body, extension, and lateral movements of the 
spine.  There are two sets of rating criteria within 
Diagnostic Code 5320, applicable to: (1) the cervical and 
thoracic region and (2) the lumbar region.  Under Diagnostic 
Code 5320 for the cervical and thoracic region, a 
noncompensable rating is assigned for slight impairment.  A 
10 percent rating is warranted if the impairment of the 
muscle group is moderate.  Moderately severe impairment 
warrants a 20 percent rating.  Severe impairment warrants a 
40 percent rating.  38 C.F.R. § 4.73, Diagnostic Code 5320.

Here, the Veteran's service-connected shell fragment wound is 
rated as 10 percent disabling for moderate muscle impairment 
under Diagnostic Code 5320.  In applying the law to the 
existing facts, the Board finds that the Veteran's shell 
fragment wound more closely approximates the criteria for 
moderate muscle injury, and the preponderance of the evidence 
is against the assignment of a rating in excess of 10 
percent.  The Veteran's injury is consistent with moderate 
muscle injury.   The service treatment records show the 
Veteran was shot by a sniper while serving in Korea.  The 
bullet went through his back and struck his left arm when it 
exited.  See VA examination report, January 2007.  

Specifically, service treatment records show that in June 
1953, the Veteran sustained a penetrating gunshot wound of 
the left arm and chest by an enemy sniper.  The gunshot was 
noted to have entered the midline posterior area across the 
left chest under the scapula with fracture of the 6th rib and 
to have exited on the posterior lateral left arm.  There was 
no fracture of the humerus and initially no hemothorax noted.  
The wound was debrided and a thoracentesis was performed, and 
it was noted that there were no post-operative complications.  
A contusion of the left lower lobe was noted as well as a 
minimal hemothorax that was tapped.  The Veteran was 
evacuated.  It was noted on hospital admission in July 1953 
that there was no artery or nerve involvement; a compound, 
comminuted fracture of the 6th rib was noted; as well as a 
hemopneumothorax.  The Veteran underwent suture of the wound 
of the trunk, secondary closure of the debrided wounds of the 
back and suture of the wound of the left arm and another 
thoracentesis.  Following the second removal of fluid, x-ray 
films showed progressive clearing of the Veteran's chest and 
he remained ambulatory, afebrile and well.  On completion of 
his hospital stay, his wounds were described as well-healed 
and his chest essentially clear.

On post-service VA examination in January 1954, the Veteran 
reported that his back hurt with heavy work; his left arm was 
reported to be alright.  He was noted to be left-handed.  On 
examination, a transverse pink scar measuring 2 1/2 by 3/4 inches 
was noted across the spine at the cervical and thoracic 
level.  Loss of subcutaneous fat beneath the scar and slight 
loss of muscle (erector spini) beneath the scar was noted.  
The scar was nontender and nonadherent.  The left arm 
surgical scar measured 3 inches by 3/4 inches and was pink with 
a slight keloid formation.  There was no loss of fat and 
muscle.  The scar was nontender and nonadherent.  There was 
some tenderness on pressure of the 4th rib on the left.  

In connection with the current appeal, the Veteran was 
afforded a VA examination in January 2007.  At that time, the 
Veteran did not report a history of muscle trauma or 
neoplasm.  On examination, intermuscular scarring was noted.  
However, muscle function was normal in terms of comfort, 
endurance, and strength sufficient to perform the activities 
of daily living.  There were no residuals of nerve, tendon, 
or bone damage.  There was no finding of a muscle herniation, 
nor was there a loss of deep fascia or muscle substance.  A 
1.5 inch scar was noted.  The examiner also noted that the 
disability did not affect the motion of any joint.  

A January 2009 VA examination report noted remote fractures 
of the fifth and sixth ribs with callus formation and 
deformity.  At that time, the Veteran complained of chest 
pain.  However, no acute rib fracture was seen on x-ray.  A 
curvilinear scar was noted on his back in the midline between 
the shoulder blades.  It measured approximately 2 inches in 
length and totaled 3 mm in width.  The scar was superficial, 
hypopigmented, and non-tender.  It did not cause any gross 
deformity or loss of function.  There was no evidence of 
inflammation, induration, erythema, or keloid formation.

The Board finds that the criteria for moderately-severe 
muscle injury have not been met.  While there is evidence of 
intermuscular scarring, there is no evidence of loss of deep 
fascia, muscle substance, or normal firm resistance of the 
muscles of the chest wall.  Further, there is no evidence of 
positive impairment of the chest muscles.  In fact, the 
January 2007 examiner noted that muscle function was normal 
in terms of comfort, endurance, and strength sufficient to 
perform the activities of daily living.  The Board notes that 
38 C.F.R. § 4.56 is essentially a totality-of-circumstances 
test, and no single factor is per se controlling.  See Tropf 
v. Nicholson, 20 Vet. App. 317 (2006); see also Robertson v. 
Brown, 5 Vet. App. 70 (1993).  Thus, the Board finds that the 
preponderance of the evidence shows that the Veteran's shell 
fragment wound more closely approximates moderate muscle 
injury, not moderately-severe.  As such, a rating in excess 
of 10 percent is not warranted under Diagnostic Code 5320.

Additionally, the record does not show that the Veteran has 
any neurological impairment associated with this disability.  
While the Veteran has claimed that he has a spinal disability 
as a result of service, he has claimed that his spinal injury 
was received following a fall (after he was shot by a 
sniper), as opposed to an injury related to the bullet 
itself.  That claim was denied by the RO in April 1978.  To 
the extent that the Veteran is now claiming that he has a 
spinal disorder due either to the actual wound itself or to 
the fall, this matter has been referred to the RO for 
additional development.  Further, the January 2007 VA 
examiner noted that there were no residuals of nerve, tendon, 
or bone damage.  Thus, a rating under the diagnostic codes 
pertinent to neurological disorder or disc disease is not 
warranted at this time.  See 38 C.F.R. §§ 4.71a, 4.124a 
(2009).

The Board has also considered whether a separate rating is 
warranted for the scar as a residual of the shell fragment 
wound to the chest wall. The medical evidence shows that the 
curvilinear scar measured approximately 2 inches in length 
and totaled 3 mm in width.  The scar was superficial, 
hypopigmented, and non-tender.  It did not cause any gross 
deformity or loss of function.  There was no evidence of 
inflammation, induration, erythema, or keloid formation.  

In applying the law to the existing facts, for the reasons 
expressed below, the record does not demonstrate the 
requisite objective manifestations for a separate compensable 
rating for the service-connected scar due to the shell 
fragment wound. The scar is not deep and does not cause 
limited motion.  Thus, a separate rating is not warranted 
under Diagnostic Code 7801.  The scar was 2 inches long and 3 
mm wide.  Thus, a compensable rating is not warranted under 
Diagnostic Code 7802.  There is no evidence that the scar is 
unstable, or painful on examination. There is no evidence 
that the scar limits the function any surrounding joint.  
Thus, a separate compensable rating is not warranted under 
the rating criteria for scars.  38 C.F.R. § 4.118, Diagnostic 
Codes 7801 to 7805 (2008).

Further, to the extent that Note (3) to the General Rating 
Formula for Restrictive Lung Disease provides that gunshot 
wounds of the pleural cavity with bullet or missile retained 
in lung, pain or discomfort on exertion, or with scattered 
rales or some limitation of excursion of diaphragm or of 
lower chest expansion shall be rated at least 20-percent 
disabling, the Veteran's request to reopen his claim for 
service connection for a respiratory disorder has been 
referred to the RO for appropriate action.  38 C.F.R. § 4.97 
(2009).

Residuals of a shell fragment wound, left arm

At the outset, the Board notes that VA amended the Schedule 
for Rating Disabilities by revising that portion of the 
Schedule that addresses the Skin, so that it more clearly 
reflects VA's policies concerning the evaluation of scars, 
and specifically, 38 C.F.R. § 4.118, Diagnostic Codes 7800-
7805; however, the amendment is effective for claims filed on 
and after October 23, 2008.  See 73 Fed. Reg. 54708-54712 
(Sept. 23, 2008). 

Thus, as applicable to the case at hand, scars, other than 
head, face, or neck, that are deep or that cause limited 
motion are rated as follows: area or areas exceeding 144 
square inches (929 sq. cm.) are rated as 40 percent 
disabling; area or areas exceeding 72 square inches (465 sq. 
cm.) are rated as 30 percent disabling; area or areas 
exceeding 12 square inches (77 sq. cm.) are rated as 20 
percent disabling; and area or areas exceeding 6 square 
inches (39 sq. cm.) are rated as 10 percent disabling.  38 
C.F.R. § 4.118, Diagnostic Code 7801 (2008).  A deep scar is 
one associated with underlying soft tissue damage. 38 C.F.R. 
§ 4.118, Diagnostic Code 7801, Note 2.

Scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion covering an area or 
areas of 144 square inches (929 sq. cm.) or greater are rated 
as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 
7802 (2008).  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7802, Note 2.

Diagnostic Code 7803 provides that a 10 percent rating is 
warranted for scars that are superficial and unstable.  38 
C.F.R. § 4.118, Diagnostic Code 7803 (2009).  Note 1 to 
Diagnostic Code 7803 provides that an unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  Note 2 to Diagnostic Code 7803 provides 
that a superficial scar is one not associated with underlying 
soft tissue damage.

Scars which are superficial and painful on examination are 
rated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2009).  A superficial scar is one not associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118, 
Diagnostic Code 7804, Note 1.  

Regarding the objective findings of the shell fragment wound, 
a January VA examination revealed a scar on the posterior of 
the left upper arm.  The maximum length was 3.5 inches, and 
the maximum width was 0.5 inches.  There was no tenderness to 
palpation, but there was adherence to the underlying tissue.  
The scar did not result in any limitation of motion or loss 
of function, there was no underlying soft tissue damage, and 
there was no skin ulceration or breakdown over the scar.

On examination in January 2009, a left arm scar was noted to 
be 1.5 inches in length and one cm wide.  It was superficial, 
hypopigmented, with some evidence of keloid formation.  The 
surface was not elevated or depressed.  It did not cause any 
loss of function or deformity.  There was no evidence of 
inflammation, induration, or erythema.  See January 2009 VA 
examination report.

Because only the scar is not superficial and painful in the 
affected area, a higher disability rating is not warranted 
under Diagnostic Code 7804.  Because the area of the scar 
does not exceed 12 square inches (77 sq. cm.), a 20 percent 
disabling is not warranted as per Diagnostic Code 7801.  
Underlying soft tissue damage was not noted, nor was 
instability, so an increased rating is not warranted pursuant 
to Diagnostic Codes 7802 or 7803.

The Board also notes that the record on appeal indicates that 
the Veteran has advanced arthritis of the shoulders; however, 
as noted above, the VA examiner indicated that the left arm 
wound residuals do not affect the joints of the left arm or 
function of that extremity and no examiner has related the 
arthritis to the left arm wound disability.  See, e.g., 
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2009).

Therefore, the Veteran's residuals of a SFW, left arm, do not 
warrant a rating in excess of 10 percent disabling.  As a 
result, the Veteran's claim for an increased rating must be 
denied.

Conclusion

The Board notes that VA outpatient reports were reviewed in 
conjunction with the Veteran's appeal.  However, while 
treatment for chest wall pain was noted, treatment reports 
did not demonstrate symptomatology that was more severe than 
that noted during the VA and QTC examinations discussed 
above.

A review of the record reveals that the RO did not refer the 
evaluation of the Veteran's disabilities to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2009).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  

There is a three-step analysis for determining whether an 
extra-schedular evaluation is appropriate. Thun v. Peake, 22 
Vet. App. 111 (2008).  First, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the Veteran's disability picture is adequately contemplated 
by the rating schedule. Id.  If the rating criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.

It is not necessary, in this case, to go any further than the 
first step of the Thun analysis for the issue on appeal.  
Regarding the Veteran's claims for an increased disability 
rating, the rating criteria are not inadequate for either 
disability.  For each claim, higher ratings are available, 
but the Veteran simply does not meet those criteria.     

Therefore, the Board therefore finds that a rating of 10 
percent is warranted for each claimed disability, however no 
basis exists for the assignment of a rating in excess of 10 
percent for residuals of a shell fragment wound (SFW), left 
chest wall or left arm.




ORDER

Entitlement to a disability rating in excess of 10 percent 
for residuals of a shell fragment wound (SFW), left chest 
wall, with fractures of the fifth and sixth ribs, is denied.

Entitlement to a disability rating in excess of 10 percent 
for residuals of a SFW, left arm, with keloid scar, is 
denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


